UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                   No. 01-4520
OLIVIA C. TORRES, a/k/a Olivia
Brewington,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 James R. Spencer, District Judge.
                           (CR-00-392)

                      Submitted: October 24, 2001

                      Decided: December 13, 2001

         Before WIDENER, WILKINS, and WILLIAMS,
                      Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Brian J. Grossman, ECK, COLLINS & MARSTILLER, Richmond,
Virginia, for Appellant. Sara E. Flannery, OFFICE OF THE UNITED
STATES ATTORNEY, Richmond, Virginia, for Appellee.
2                      UNITED STATES v. TORRES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Olivia C. Torres appeals her conviction for interfering with inter-
state commerce in violation of the Hobbs Act,* see 18 U.S.C. § 1951
(1994), in the wake of her guilty plea pursuant to a plea agreement
with the United States. Torres contends her conviction cannot stand,
as the source and total amount of funds stolen from the business
engaged in interstate commerce in question are insufficient to impli-
cate the Hobbs Act.

   The Government moved to dismiss Torres’ appeal based upon the
waiver of appellate rights contained in her plea agreement, which
stated she waived "her right to appeal any sentence within the maxi-
mum provided in the statute(s) of conviction . . . on any ground what-
ever." (JA 33). However, because Torres waived only "her right to
appeal any sentence," not the conviction itself, we deny the Govern-
ment’s motion to dismiss. See United States v. Mader, 251 F.3d 1099,
1103 (6th Cir. 2001) (holding materially identical provision did not
waive defendant’s right to appeal validity of plea).

   Even so, we affirm Torres’ conviction. We have previously found
that "the jurisdictional predicate of the [Hobbs] Act ‘may be satisfied
though the impact upon commerce is small, and it may be shown by
proof of probabilities without evidence that any particular commercial
movements were affected.’" United States v. Bailey, 990 F.2d 119,
125 (4th Cir. 1993) (quoting United States v. Brantley, 777 F.2d 159,
162 (4th Cir. 1985)). Moreover, the depletion of the assets of a busi-
ness engaged in interstate commerce is all that is necessary to satisfy
the interstate commerce nexus of the Hobbs Act, United States v.
Bengali, 11 F.3d 1207, 1212 (4th Cir. 1993), and robbery of as little

  *While Torres was also convicted of bank fraud, see 18 U.S.C. § 1344
(1994), she does not assign error with respect to that conviction.
                       UNITED STATES v. TORRES                       3
as $160 is not so trivial as to automatically place certain segments of
that criminal activity beyond the scope of the Hobbs Act, United
States v. Zeigler, 19 F.3d 486, 491 (10th Cir. 1994). Accordingly,
although we deny the Government’s motion to dismiss her appeal, we
affirm Torres’ conviction, and dispense with oral argument because
the facts and legal contentions are adequately presented in the mate-
rial before the court and argument would not aid in the decisional pro-
cess.

                                                          AFFIRMED